Title: From James Madison to John George Jackson, 29 January 1808
From: Madison, James
To: Jackson, John George



My dear Sir
Jany 29. 1808

Your letters by the mail of last night, & the preceding week recd. at the same time, have relieved us in some degree from the distress produced by that of anterior date; but still leave us full of anxiety.  We sympathize most truly with your griefs, and trust you will be able to do so with our hopes.  Mrs. M. writes a few lines which I inclose.  I have nothing to say as to news.  Rose has been with us some little time; but the rule which I need not explain, applied to such cases, imposes silence in the present stage of the business of his mission.  Yrs. with affecte. wishes for Mrs. J. & yourself

James Madison

